Johít D. Behkett, S.
In this accounting proceeding the court has been requested to find that the claim of the United States for decedent’s unpaid income and estate taxes is preferred over all other debts after the payment of administration expenses.
It appearing, on the basis of the account filed, that this estate is insolvent, this court finds that debts due the United States are preferred, and must be paid after the payment of administration expenses and before the payment of other creditors (U. S. Code, tit. 31, § 191; Surrogate’s Ct. Act, § 212). This is true even though the State of New York also seeks collection of certain unpaid taxes (Matter of Henke, 193 Misc. 52).